     Case 2:19-cv-01065-JAD-EJY Document 121 Filed 03/11/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                ***
 4   ERNEST BOCK, L.L.C.,                                    Case No. 2:19-cv-01065-JAD-EJY
 5                 Plaintiff,
                                                                          ORDER
 6          v.
 7   PAUL STEELMAN, individually, et al.,
 8                 Defendants.
 9

10          Before the Court is Defendants’ Motion to Extend Deadline to Respond to Plaintiff’s Motion
11   for Leave to File Fourth Amended Complaint and Request for Order Shortening Time for Briefing
12   the Instant Motion Pursuant to Local Rule IA6-1. ECF No. 120. The Court considers Defendants’
13   Motion on shortened time, without response, as it seeks a one week extension to file a response to
14   Plaintiff’s Motion for Leave to File Fourth Amended Complaint.
15          Setting aside the allegations regarding the reasons the requested extension was allegedly
16   denied, the Court finds the one week extension reasonable. This will not delay this case or the
17   decision on any pending motion.
18          Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion to Extend Deadline to
19   Respond to Plaintiff’s Motion for Leave to File Fourth Amended Complaint and Request for Order
20   Shortening Time for Briefing the Instant Motion Pursuant to Local Rule IA6-1 (ECF No. 120) is
21   GRANTED.
22          Defendant’s response to Plaintiff’s Motion for Leave to File Fourth Amended Complaint
23   shall be due March 19, 2021.
24          Plaintiff’s reply in support of the Motion for Leave to File Fourth Amended Complaint shall
25   be due on or before March 31, 2021.
26          DATED THIS 11th day of March, 2021.
27
                                                 ELAYNA J. YOUCHAH
28                                               UNITED STATES MAGISTRATE JUDGE
                                                    1
